Exhibit 20 Press release issued November 10, 2015 For Immediate Release November 10, 2015 BOWL AMERICA FIRST QUARTER REVENUES UP 6.3% Bowl America Incorporated today reported a loss of $.03 per share for the first quarter ended September 27, 2015. This is an improvement from the $.06 per share loss in last year’s first quarter. Historically the first quarter is a seasonally slow period, however revenues increased by 6.3% over last year’s quarter. This year’s first quarter included one fewer week of league bowling due to the timing of Labor Day, the traditional start of the fall league season. The week will be made up in the fourth quarter which will also benefit from an extra week of business in this 53-week accounting year. The Company will pay a regular quarterly dividend of $.17 per share on November 18, 2015 to stockholders of record as of October 21, 2015. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteenweeks ended September 27, September 28, 2015 2014 Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest, dividend & other income Loss before tax benefit ) ) Net loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding 5,160,971 LOSS PER SHARE ) ) 1 SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 09/27/15 09/28/14 ASSETS Total current assets including cash and short-term investments of $1,489 & $1,437 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2
